                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF UTAH

         WEBPORIUM LLC, D/B/A,
            MEGALOPOLIS,
                                                        MEMORANDUM DECISION AND
                   Plaintiff,                           ORDER GRANTING STIPULATED
                                                                JUDGMENT
                       v.
                                                                Case No. 2:17-cv-01282
 THE LOYAL SUBJECTS WAVE 2, LLC,
  JONATHAN CATHEY, AND EAMON                                    Howard C. Nielson, Jr.
           RONAYNE,                                           United States District Judge

                  Defendants.


       On January 8, 2020, Plaintiff Webporium, LLC (“Webporium”) and Defendants The

Loyal Subjects Wave 2, Jonathan Cathey, and Eamon Ronayne (“Defendants”) notified this court

that they have reached a settlement agreement. See Dkt. No. 89. In the motion, except as set forth

specifically in the stipulated judgment below, the parties have released all rights, claims, disputes

or matters (known or unknown) between them (including their principals). All claims in this

matter (and any claim or matter that could have been brought herein) have been released with

prejudice and no other terms, payment or conditions exist except as set forth below. This court

must enter an order to make the judgment binding.

       Based on its review of the stipulated motion and filings in this case, and for good cause

appearing, the court finds that the proposed stipulated judgment is fair, reasonable, and

consistent with the public interest. See Metropolitan Housing Development Corp. v. Village of

Arlington Heights, 616 F.2d 1006, 1014–15 (7th Cir. 1980). The court further finds that the

proposed final judgment “spring[s] from and serve[s] to resolve a dispute within the court’s
subject-matter jurisdiction” and “com[es] within the general scope of the case made by the

pleadings.” Local No. 93, Int’l Assoc. of Firefighters v. City of Cleveland, 478 U.S. 501, 525

(1986) (citation and internal quotation marks omitted). Finally, the court finds that the proposed

final judgment does not “conflict[] with or violate[] the [law] upon which the complaint was

based” but instead “further the objectives” of that law. Id. at 525–26. The court therefore

GRANTS the stipulated motion for entry of a final judgment.

       Accordingly, the court ORDERS the following:

       (1)     All claims in the complaint made by Plaintiff Webporium, LLC against

               Defendants are dismissed with prejudice.

       (2)     Judgment is hereby entered in favor of Counterclaim-Plaintiff The Loyal Subjects

               Wave 2 against Counterclaim-Defendant Webporium, LLC in the total amount of

               $10,728.

       (3)     The parties shall each bear their own respective costs, fees and attorneys’ fees

               associated with this matter and with this Settlement Agreement and Stipulated

               Judgment.



IT IS SO ORDERED.



                                              DATED this 13th day of January, 2020.

                                              BY THE COURT:



                                              Howard C. Nielson, Jr.
                                              United States District Judge


                                                 2
